Citation Nr: 0630203	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating from 10 percent for 
hypertension.

2.  Entitlement to an initial rating in excess of 40 percent 
for diabetes mellitus.  

(In a separate decision, the Board has addressed the 
following issue: Entitlement to service connection for ocular 
manifestations to include as due to diabetes mellitus.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
December 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied a higher rating than 10 percent for 
hypertension.  The appeal also arises from a July 2002 rating 
decision which granted service connection for diabetes 
mellitus, and assigned an initial 20 percent rating.  

In January 2005, the Board denied an increased rating for 
hypertension from 20 percent, but granted a higher initial 
rating to 40 percent for diabetes mellitus.  The veteran 
appealed these claims to the United States Court of Appeals 
for Veterans Claims (Court), and in February 2006, the Court 
issued an order in which it vacated the January 2005 Board 
decision.  Regarding the diabetes mellitus claim, the Court 
only vacated the portion of the decision which denied a 
higher rating from 40 percent.  Thus, the appropriate issue 
before the Board is whether an initial rating in excess of 40 
percent for diabetes mellitus is appropriate.  

It is pointed out that in the January 2005 decision, the 
Board also reopened and remanded the issue of service 
connection for a back disability.  This issue is not 
currently before the Board.  

In the February 2006 joint motion for remand, it was asserted 
that the Board had not discussed whether the veteran's heart 
disease, left atrial enlargement, and left ventricular 
hypertrophy were secondary to his service-connected 
hypertension.  As these issues have not yet been adjudicated, 
they are referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  Hypertension is manifested currently by blood pressure 
readings that do not denote diastolic pressure that is 
predominantly 110 or more or systolic pressure that is 
predominantly 200 or more.

2.  The veteran's diabetes mellitus has not required him to 
take insulin, and has not been manifested by episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7913 (2005)

2.  The criteria for a higher initial rating than 40 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.119, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although the VCAA letter in this instance 
was mailed to the veteran in March 2002 (after the initial 
adjudication of the veteran's claims), the veteran was not 
prejudiced by the timing of the notices contained in the 
March 2002 letter.  Following that letter, the development of 
the claim continued, and, in February 2003, the claims were 
reviewed and the veteran was sent two separate statements of 
the case.   As a result, the veteran was provided the 
required notices and he was afforded an opportunity to 
respond after he was fully informed of the evidence needed to 
substantiate the claim.  Furthermore, the veteran has not 
contended that he was prejudiced by the timing of the notices 
contained in the March 2002 VCAA letter.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its March 2002 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claims of increased ratings for hypertension and diabetes 
mellitus.  This letter informed the veteran that evidence 
towards substantiating his claims should include evidence 
that the condition had worsened and warranted a higher 
evaluation.  

The March 2002 letter described the information and evidence 
that the VA would seek to provide including relevant records 
held by any federal agency.  Such records include medical 
records from the military or VA hospitals, and private 
treatment records if the veteran completed a release form.
The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to submit any private medical records 
that would support his claim and a completed release form to 
allow the RO to obtain private medical records.

Regarding the fourth element, the March 2002 letter did not 
explicitly inform the veteran to submit any evidence in his 
possession that pertained to his claim.  However, the Board 
finds that the substance of the letter clearly informed the 
veteran of this requirement.  The letter informed the veteran 
that he should tell the RO if he knew of any additional 
evidence that he would like it to consider, and also told the 
veteran that he could obtain his private medical records and 
submit them himself.  In conclusion, the Board finds that the 
language in the March 2002 letter read as a whole fulfills 
the fourth element of informing the veteran to submit any 
evidence in his possession that pertained to his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Since the veteran's claims are one for increased ratings, 
only the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal are 
relevant to the veteran's claims.  As noted above, the RO 
already informed the veteran of the type of evidence 
necessary to establish a disability rating.  Although the RO 
did not inform the veteran of the type of evidence necessary 
to establish an effective date, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard at 394.  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims for higher ratings, any 
questions as to the appropriate effective date to be assigned 
is rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim. The 
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that the VA has fulfilled the 
duty to assist the appellant in this case.

Background regarding hypertension

His service medical records show that the veteran first was 
diagnosed with hypertension upon his separation from service.  
The report concerning his December 1971 separation 
examination states a blood pressure reading of 142/100 and a 
diagnosis of hypertension of questionable etiology.

In March 1972, the RO granted entitlement to service 
connection for hypertension with a rating of 10 percent.  The 
report concerning a VA examination performed in February 1972 
stated blood pressure readings of 180/100, 190/110 (after 
exercise), and 175/100 (two minutes after exercise).  A 
diagnosis of hypertension was entered in the examination 
report.

The rating of 10 percent has remained in place since 
initially assigned.  In a June 1972 decision, the Board 
denied the veteran's appeal of that rating.  In June 1976, 
the RO denied an increased rating for hypertension.  The 
report concerning a VA examination performed in May 1976 
stated blood pressure readings of 170/100 (immediately after 
exercise) and 148/98 (two minutes after exercise).  A 
diagnosis of mild hypertension, untreated, was entered in the 
examination report.

In July 1990, the RO denied an increased rating for 
hypertension.  The report concerning a VA examination 
performed in June 1990 stated blood pressure readings of 
170/86 (sitting), 162/96 (standing), and 160/88 (sitting).  A 
diagnosis of hypertension under treatment and asymptomatic 
was entered in the examination report.

The veteran submitted the current claim in April 2001.  VA 
medical records that the veteran attached to his statement of 
claim show that a blood pressure reading taken in January 
2000 was 158/86 and one taken in November 2000 was 134/70.  A 
history of "severe hypertension" was noted in the January 
2000 record, in which it was observed that the veteran was 
bothered by side effects from medication he was taking to 
control his blood pressure.  The November 2000 record 
indicates that the veteran's blood pressure had been 
controlled with new medication.  The assessment stated there 
is "hypertension finally controlled."

A VA examination was performed by a fee basis provider 
contracting for VA in June 2001 to evaluate the veteran's 
hypertension and cardiovascular health.  The examination 
report shows that three blood pressure readings were taken 
for the examination and were 178/82, 180/76, and 184/80.

The examination report relates that an electrocardiogram was 
performed for the examination and showed normal sinus rhythm 
(with a rate of 89) and normal findings except for possible 
left atrial enlargement.  The examination report notes that a 
chest x-ray performed for the examination was negative.  The 
examination report indicates that the veteran had been 
treated continuously with medication for hypertension for the 
past 15 years, "all with good results."

VA medical records dated after the time of the VA examination 
show that the veteran has continued to take medication to 
control his blood pressure.  A February 2002 record shows 
that a blood pressure reading of 133/75 was taken.  A record 
dated later in February 2002 shows that a blood pressure 
reading of 157/90 was taken and notes that the "hypertension 
needs better control."  A May 2002 record shows that a blood 
pressure reading of 126/74 was taken and states an assessment 
of "hypertension[,] stable."  A May 2003 record shows that 
a blood pressure reading of 142/79 was taken and states an 
assessment of "hypertension[,] stable."

A VA medical record dated in March 2002 reports the results 
of an echocardiogram performed then.  The record shows no 
evidence of significant pericardial effusion; concentric left 
ventricular hypertrophy with left atrial enlargement 
consistent with hypertensive heart disease; normal left 
ventricular wall motion and global systolic function, with an 
ejection fraction estimated as 60-65%; normal valvular 
architecture and function; IVC motion consistent with normal 
systemic venous pressure; and no Doppler evidence of 
significant diastolic dysfunction.

Background regarding diabetes mellitus

The veteran filed a claim of entitlement to service 
connection for diabetes mellitus in February 2002.  He 
alleged in his claim that he developed the disease from 
having been exposed to the herbicide Agent Orange.  VA 
medical records contained in the claims file show that the 
veteran first was diagnosed with diabetes mellitus on January 
30, 2002.

In the July 2002 rating decision, the RO established service 
connection for diabetes mellitus on the basis of 38 C.F.R. § 
3.309(e), as amended in May 2001.  See Fed. Reg. 23,166-69 
(May 8, 2001).  The rating decision granted service 
connection, with a rating of 20 percent, for diabetes 
mellitus from January 30, 2002.  The veteran appealed the 
decision on the ground that an evaluation exceeding 20 
percent should have been granted instead from that effective 
date.
The VA medical records contained in the claims file show that 
the veteran visited a VA medical facility regularly for his 
diabetes mellitus after it was diagnosed.

The January 2002 note recording the initial diagnosis of the 
disease shows that the veteran sought medical attention for 
symptoms that included dry mouth, visual disturbance, 
polyuria, and weight loss (he reported that he had lost 20 
pounds during the last two-to-three weeks).  It was noted 
with the diagnosis that his blood sugar was over 400.  The 
note indicates that he was prescribed both a hypoglycemic 
agent to be taken with one of his daily meals and "diabetic 
shoes," was to follow a low-fat, low-sodium "diabetic 
diet," was to be referred for a consultation with a 
dietician.  The note and a separate prescription indicate 
that he was to be excused from work until his glucose could 
be checked in early February.

A February 2002 note shows that the veteran was seen "for 
management of his newly [diagnosed] diabetes."  The note 
shows that the veteran had been taking his new medication for 
a few days and said that his symptoms had improved, but he 
was still feeling weak and lethargic, and was having some 
gas, headaches, and sharp, shooting epigastric pain.  The 
assessment recorded in the note was of newly diagnosed 
diabetes that was improved but still in "poor control."  
The note shows that the prescription for the hypoglycemic 
agent given the veteran in January 2002 was increased, that 
he was prescribed an additional hypoglycemic agent, and that 
he was to have more testing and a diabetic eye examination.  
The note and a separate prescription show that he was to be 
excused from work until he could be seen again in two weeks.

A note dated approximately two weeks later in February 2002 
shows that the veteran was again seen for management of his 
diabetes.  The note shows that he said that he was feeling 
much better in general but his vision was "really messed 
up" because it was blurred and he could not see distances 
well when he drove.  The assessment recorded in the note was 
of diabetes mellitus type II, "much improved."  The note 
shows that he was told to continue his diet and exercise, 
that he "must lose weight," and that he was to have more 
testing.

The record of a February 2002 optometry consultation shows 
that the veteran received a "comprehensive eye 
exam[ination]" that resulted in an assessment of diabetes 
mellitus with ocular manifestations, suspected glaucoma, and 
myopia and presbyopia.

An April 2002 optometry note shows that diabetes mellitus was 
accompanied by "fluctuating visual changes associated with 
BS [blood sugar] control."

A May 2002 primary care note shows that the veteran was seen 
for management of his diabetes mellitus.  The note shows that 
he reported that he had lost more weight and was able to 
tolerate his medications.  The note states an assessment of 
diabetes mellitus in "excellent control," with HGBAIC at 
5.3.  The note shows that he was advised to continue his 
special diet and his exercising, and to lose more weight, and 
that he was to have more testing in several months.  The note 
shows that he complained of numbness in his thigh and would 
be referred for an assessment of this problem.

A June 2002 rehabilitation medicine note shows that the 
numbness of the thigh of which the veteran complained in May 
2002 was diagnosed as left meralgia paresthesia secondary to 
left lateral femoral cutaneous nerve entrapment.  Other 
diagnoses stated in the note include degenerative disc 
disease at L5-S1 and non-insulin dependent diabetes mellitus.  
The veteran was scheduled for a VA examination in June 2002 
but did not appear for that examination.  

In the VA Form 9, Appeal to Board of Veterans' Appeals, that 
he filed in February 2003, the veteran stated his arguments 
for increasing the rating of his diabetes mellitus.  He 
argued that his diabetes mellitus "is accompanied by other 
visual, cardiac, vascular and neurological complications and 
co[-]morbid conditions, including[,] but not limited to[,] 
chronic hypertension, heart disease, obesity, blurred vision, 
distance perception, hyperlipidemia," and other 
complications.  He referred to the VA medical records 
concerning his treatment for diabetes mellitus in 2002 that 
showed that he had to take hypoglycemic agents daily and had 
visual problems resulting from elevated blood sugar.  He also 
pointed out in his statement of appeal that he had missed 
approximately two weeks of work on account of the disease in 
accordance with doctor's orders.

A May 2003 primary care note shows that the veteran was seen 
for management of his diabetes mellitus.  The note shows that 
he said that his diabetes mellitus was well controlled, that 
he was trying to exercise, and that he had gained weight.  
The note states an assessment of diabetes mellitus in "good 
control," with HGBAIC at 5.6

Relevant laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Analysis regarding an increased rating from 10 percent for 
hypertension

Hypertension is evaluated under Diagnostic Code 7101.  
Ratings authorized by Diagnostic Code 7101 are 10 percent for 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control; 20 percent rating for diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more; 40 percent for diastolic pressure 
predominantly 120 or more; and 60 percent for diastolic 
pressure predominantly 130 or more.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.

For the purpose of applying the laws administered by VA, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For this purpose, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1.

The medical evidence in this case concerning the current 
severity of the veteran's hypertension shows blood pressure 
readings that collectively do not satisfy the criteria for 
the rating of 20 percent.  He has not exhibited diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  The diastolic readings shown do 
not reach the minimum 110.  None of the systolic readings 
shown reach the minimum 200.  Thus, the criteria for a 20 
percent evaluation for hypertension under Diagnostic Code 
7101 have not been met.

The Board has considered whether the current rating of 10 
percent could be increased under any other provision of 38 
C.F.R. Parts 3 and 4, see Schafrath, 1 Vet. App. 589, and has 
found in light of the evidence that it cannot.

Diagnostic Code 7101 directs that "hypertension due to 
aortic insufficiency or hyperthyroidism, which is usually the 
isolated systolic type," be evaluated "as part of the 
condition causing it rather than by separate evaluation."  
However, the evidence reflects that no medical finding has 
been made that the veteran's hypertension is due to aortic 
insufficiency or hyperthyroidism.  Thus, the evidence 
provides no basis for evaluation of the veteran's 
hypertension under a rating provision other than Diagnostic 
Code 7101.

In the February 2006 joint motion for remand, it was asserted 
that in the Board's January 2005 decision, the Board had not 
discussed whether the veteran's heart disease, left atrial 
enlargement, and left ventricular hypertrophy were secondary 
to his service-connected hypertension.  It is true that the 
Board did not discuss whether these issues were secondary to 
the veteran's service-connected hypertension.  Therefore, in 
the INTRODUCTION of this document, the Board referred these 
issues to the RO for appropriate action.  

In conclusion, none of the medical evidence suggests that the 
criteria for an evaluation higher than the current 10 percent 
have been met in this case.  Neither the level of disability 
pictured by this evidence nor any statements by the veteran 
concerning his own symptoms suggest that additional medical 
evidence is needed to evaluate the claim.  38 U.S.C.A. § 
5103(A)(d).  In determining whether a claimed benefit is 
warranted, VA must determine whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  In conclusion, the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for hypertension from 10 percent.  

Analysis regarding a higher initial rating than 40 percent 
for diabetes mellitus 

The veteran's diabetes mellitus is rated under Diagnostic 
Code 7913, which concerns diabetes mellitus.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913.  The disability is rated as 40 
percent disabling.  The rating was increased to 40 percent in 
the January 2005 Board decision, and the increase was granted 
to January 30, 2002, i.e., the effective date that had 
originally been assigned when service connection was granted.  
A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The question presented by the appeal, then, is 
whether a rating exceeding 40 percent is warranted for the 
diabetes mellitus at any time beginning from January 30, 
2002, to the present.  

Ratings of diabetes mellitus are governed by specific 
criteria and principles set forth in 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2005).

A rating of 10 percent is assigned for diabetes mellitus that 
is managed by a restricted diet only.  A rating of 20 percent 
is assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  A rating of 60 percent is assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month plus complications that would not be 
compensable if separately evaluated.  A rating of 100 percent 
is assigned for diabetes mellitus requiring more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Diagnostic Code 7913 provides that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1) (2005).

Although the medical evidence does not show that the veteran 
has been treated with insulin (one of the criteria for a 40 
percent rating), he is already in receipt of a 40 percent 
disability rating.  Thus, the question that needs answered is 
whether the veteran is entitled to receive the next higher 
rating, a 60 percent disability rating.  In order to receive 
a 60 percent rating, the evidence would have to show that the 
veteran's diabetes mellitus requires insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions that require one or 
two hospitalizations per year or visits to a diabetic care 
provider twice a month.  In addition, there must be 
complications that would not be compensable if separately 
evaluated.  

Since the medical evidence does not show that the veteran has 
been treated with insulin, he already does not meet one of 
the necessary criteria for a 60 percent rating.  In addition, 
although one complaint by the veteran of epigastric pain is 
recorded in a February 2002 treatment note, the medical 
records do not show that the veteran had other episodes of 
such pain or was diagnosed with diabetes-related 
ketoacidosis.  Nor does the medical evidence show that he has 
had hypoglycemic reactions requiring any hospitalization.  
Thus, the veteran's diabetes mellitus does not have the 
characteristics required for a rating of 60 percent.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913.

As has been noted, the veteran maintains that the rating of 
his diabetes mellitus should take into account the disorders, 
such as visual impairment, that he may have as complications 
of that disease.  However, Diagnostic Code 7913 directs that 
complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation and that noncompensable 
complications are considered part of the diabetic process.  
38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2004).  
Since a rating of 100 percent for diabetes mellitus could not 
be assigned in this case, any complications of diabetes 
mellitus, if so shown, must be rated as separate 
disabilities.  They are not part of the disability that is 
rated under Diagnostic Code 7913. Id.  To that end, the issue 
of service connection for ocular manifestations to include as 
due to diabetes mellitus is addressed by the Board in a 
separate decision.  

The Board notes that the RO ordered a special examination to 
determine the extent of the veteran's diabetes mellitus in 
June 2002, but the veteran did not appear for that 
examination.  As the Court has noted, the duty to assist is 
not always a one-way street.  Wood v. Derwinski, 1 Vet.App. 
190, 193 (1991).  In determining whether a claimed benefit is 
warranted, VA must determine whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  In conclusion, the preponderance of 
the evidence is against the veteran's claim for a higher 
initial rating than 40 percent for diabetes mellitus.  

Extraschedular Consideration

The Board has considered whether referral of either claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2004).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  The veteran and his representative 
specifically contend that his diabetes mellitus warrants the 
referral.
Referral for extraschedular evaluation, however, is based on 
a finding that the disability in concern presents "such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

The veteran has asserted that he has missed approximately 
three weeks of work on account of his diabetes mellitus in 
accordance with doctor's orders.  The VA medical records 
support his contention.  However, this evidence does not 
suggest that his disability has interfered with his 
employment beyond the degree already contemplated by the 
rating schedule.  The veteran's 40 percent disability rating 
recognizes that the veteran's industrial capabilities are 
impaired by diabetes mellitus.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  

Although the joint motion for remand correctly noted that the 
criteria for Diagnostic Code 7913 do not mention 
"hospitalizations" or "lost time from employment," the 
Board notes that, under the provisions of  38 C.F.R. § 4.1, 
the percentage ratings contemplated in the rating schedule 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1  
Although the medical evidence shows that the veteran has been 
seen for treatment of his diabetes, it does not show that he 
has been hospitalized for his diabetes, much less had 
frequent hospitalizations.   Furthermore, missing 
approximately three weeks of work on account of a service-
connected disability does not constitute marked interference 
with employability (i.e. interference with employability not 
contemplated in the rating criteria).  As noted above, 
38 C.F.R. § 4.1 specifically instructs that the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time.  

In conclusion, the evidence does not show that the veteran's 
diabetes mellitus has involved any of the extraordinary 
factors contemplated by 38 C.F.R. § 3.321(b)(1).  Nor is 
there any evidence that the veteran's hypertension has 
involved such extraordinary factors.  Accordingly, the Board 
finds that the criteria for referral of the veteran's 
diabetes mellitus disability or hypertension for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) have not been met.  Shipwash v. Brown, 8 
Vet App 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.

Entitlement to a higher initial rating than 40 percent for 
diabetes mellitus is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


